The practice has come into existence for grand juries to investigate, make inquiry, hear testimony, and make reports, without apparent statutory authority, on matters affecting the public interest and general welfare. When such activities are in good faith made and limited to the channel of the public interest and general welfare as differentiated from investigations prompted by private interests or arbitrary motives, then such written presentation should be sustained. The tremendous power by law conferred upon a grand jury should not under any condition or circumstance become a vehicle of oppression or the instrumentality whereby the group in control should by their action through the grand jury promote private interests contrary to the interest of the public and general welfare. In the absence of a statute controlling *Page 162 
the subject, I have concluded that it has not been made to appear that the challenged report is inimical to the public interest and general welfare and for this reason I concur in the majority opinion and judgment of Mr. Justice TERRELL.